Citation Nr: 9930098	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-13 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUE

The propriety of the initial rating assigned for the service-
connected dysthymic disorder, currently evaluated as 
noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1980 to 
July 1993 with noted prior active service of 7 years, 3 
months and 13 days.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a May 1996 decision of the RO.  

In May 1998 and June 1999, the Board remanded the case for 
further development.  



FINDINGS OF FACT


1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran failed to report, without explanation, for a 
VA examination that had been scheduled in order to evaluate 
the severity of her service-connected dysthymic disorder.  



CONCLUSION OF LAW

The claim of entitlement to a compensable rating for the 
service-connected dysthymic disorder must be denied. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.655 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Historical Background

In November 1996, VA outpatient treatment records revealed 
that the veteran had been a victim of sexual harassment and 
assault while in the military.  She was assessed with 
symptoms consistent with primary eating disorder and 
dysthymia (atypical depression).  

On a VA examination in July 1997, the veteran reported that 
she was depressed and that she had been raped while in 
service.  She was diagnosed with PTSD with a Global 
Assessment of Functioning (GAF) score of 55, which 
represented moderate to severe symptoms of PTSD, including 
interpersonal isolation and extreme avoidance of social 
situations.  

On an addendum to the July 1997 VA examination, the examiner 
addressed a request to reconcile the veteran's previous 
diagnosis of dysthymic disorder to PTSD.  The examiner 
reported that it was not unusual for PTSD to be experienced 
as primarily disturbances of mood, including dysthymia and 
major depressive disorder.  It was noted that the veteran's 
mood disturbance had been well treated.  The examiner 
reported that her mood disturbance had been more prominent in 
the past which had led to a constellation of symptoms 
consistent with dysthymic disorder, but that he was able to 
accurately observe symptoms consistent with PTSD because of 
the veteran's increased memory and focus on her trauma.  

In May 1998, the Board remanded the case to the RO to obtain 
pertinent records and a VA psychiatric examination.  The RO 
indicated that the veteran could not be contacted in order to 
schedule an examination.  The veteran was also reported to 
have not responded to requests for additional medical 
records.  

In June 1999, the Board again remanded the case to the RO to 
obtain pertinent records and a VA psychiatric examination.  
The Board instructed that the veteran should be notified that 
her failure to report for the scheduled examination could 
result in adverse action pursuant to 38 C.F.R. § 3.655(b).  

In June 1999, the RO contacted the veteran in order to have 
her identify any additional VA or private treatment that she 
had received for dysthymic order since her discharge from 
service.  It was noted that the veteran had not responded to 
the notice and that the RO indicated that the letters that 
had been sent to the veteran had not been returned as 
undeliverable.  

In August 1999, the veteran was notified that she had been 
scheduled for a special examination and that her failure to 
report could result in her not being awarded benefits to the 
fullest or in disruption of benefits.  

In September 1999, the veteran was reported to have failed to 
report to the scheduled examination.  


II.  Analysis

The Board finds that the veteran's claim for a compensable 
rating for the service-connected dysthymic disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim for 
increased compensation benefits shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1999).  

In August 1999, the veteran was notified that she had been 
scheduled for a special examination and that her failure to 
report could result in her not being awarded benefits to the 
fullest or in disruption of benefits.  However, in September 
1999, the veteran failed to report for the examination.  

It is unfortunate that the veteran failed to report for the 
scheduled VA examination.  The VA cannot adjudicate her claim 
for a compensable rating for the service-connected dysthymic 
disorder based on the evidence currently of record in light 
of applicable regulations.  The provisions of 38 C.F.R. § 
3.655 (1999) provide that claims for increase must be denied 
unless the veteran can show good cause why she failed to 
report for the examination.  The veteran has submitted no 
evidence to explain her failure to report for the scheduled 
VA examination.  

Therefore, any assertion that the VA breached its duty to 
assist in connection with this decision must be viewed in 
light of the veteran's inaction with respect to the VA 
examination.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The veteran has a duty to assist in the development of 
information pertinent to her claim.  Wood, 1 Vet. App. at 
193.  The duty to assist is not always a one-way street.  If 
a veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Here, 
the veteran did not assist in appearing for the scheduled VA 
examination or in providing an explanation for her absence.  

The Board notes that, in Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court also held that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  

In response to the June 1999 remand, the RO sent the veteran 
letters that requested her to provide the names of health 
care providers who had treated her for her service-connected 
dysthymic disorder.  The RO also informed the veteran that 
her failure to appear for the scheduled examination would 
result in adverse action.  The veteran failed to respond to 
the requests for information and failed to report for the 
examination without showing good cause.  Because the RO 
attempted to obtain the records that had been requested in 
the remand and the veteran failed to appear for the scheduled 
examination and to assist in the development of the record, 
no further duty to assist the veteran is required and the 
remand has been complied with.  See Wood, supra; Stegall, 
supra.  

Consequently, the Board must deny the veteran's claim by 
operation of law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  



ORDER

The claim for a compensable rating for the service-connected 
dysthymic disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

